Citation Nr: 0126450	
Decision Date: 11/16/01    Archive Date: 11/27/01	

DOCKET NO.  00-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher level of special monthly compensation 
(SMC) due to the need for additional aid and attendance 
benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from October 1956 to April 
1965.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In his appeal (VA Form 9, received in March 2000), the 
veteran raised contentions to the effect that he should have 
VA compensation benefits for an unspecified disorder under 
the authority of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  
That question has not been considered by the RO or otherwise 
developed for appellate review.  Accordingly, the Board has 
no jurisdiction over that question; and therefore, it is 
referred to the RO for appropriate action.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.101 (2001).


FINDINGS OF FACT

1.  Service connection is in effect for the following 
disabilities:  Loss of use of both feet due to a left below-
the-knee amputation and a right above-the-knee amputation, 
evaluated as 100 percent disabling; coronary artery disease, 
status post coronary artery bypass graft, evaluated as 
60 percent disabling; hemorrhoids and anal fissures, 
evaluated as noncompensable; the residuals of a left 
orchiectomy, evaluated as noncompensable; and a history of 
Fournier's gangrene with diverting colostomy and perirectal 
abscess, evaluated as noncompensable.

2.  SMC is in effect for the following disabilities:  Loss of 
use of a creative organ under 38 U.S.C.A. § 1114(k) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.350(a) (2001); anatomical 
loss of one foot with anatomical loss of one leg at a level, 
or with complications preventing natural knee action with 
prosthesis in place, 38 U.S.C.A. § 1114(p); 38 C.F.R. 
§ 3.350(f)(1) (2001); and bilateral leg amputations with 
additional disability, i.e., coronary artery disease, status 
post coronary artery bypass graft, independently ratable at 
50 percent or more.  38 U.S.C.A. § 1114(p); 38 C.F.R. 
§ 3.350(f)(3).

3.  The veteran is not entitled to the maximum rate of 
compensation under 38 U.S.C.A. § 1114(o) or (p), nor is he 
entitled to compensation at the intermediate rate between 
38 U.S.C.A. § 1114(n) and (o), plus compensation under 
38 U.S.C.A. § 1114(k).

4.  The veteran is not helpless, bedridden, or incontinent as 
the result of service-connected disability.


CONCLUSION OF LAW

The criteria for SMC by reason of the veteran's need for 
additional aid and attendance benefits are not met.  
38 U.S.C.A. § 1114(r) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.350(h), 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a statement, received in May 2000 and during a hearing at 
the RO in July 2000, the veteran and his spouse reported that 
she helped him everyday with bathing, dressing, food 
preparation, the wants of nature, transferring to and from 
his wheelchair, and dispensing medication.  They stated that 
the veteran did not drive.  They also reported that the 
veteran has a lack of bladder control and that he often has 
many accidents.  They noted that in the event of an 
emergency, such as a house fire, the veteran would be unable 
to make it out of the house.  The veteran's spouse also noted 
that she is with the veteran at all times and that she 
follows the instructions of his doctor, nurse, or physician's 
assistant.  Finally, she notes that she has been trained in 
respite care.  Accordingly, the veteran seeks entitlement to 
SMC due to the need for additional aid and attendance 
benefits.

The veteran has service connection for the following 
disabilities:  The loss of use of both feet due to a left 
below-the-knee amputation and a right above-the-knee 
amputation, evaluated as 100 percent disabling; coronary 
artery disease, status post coronary artery bypass graft, 
evaluated as 60 percent disabling; hemorrhoids and anal 
fissures, evaluated as noncompensable; the residuals of a 
left orchiectomy, evaluated as noncompensable; and a history 
of Fournier's gangrene with a diverting colostomy and 
perirectal abscess.

SMC is in effect due to the veteran's loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a); the anatomical loss of use of one foot with 
anatomical loss of use of one leg at a level, or with 
complications, preventing natural knee action with a 
prosthesis in place, 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(1)(i); and due to the veteran's service-connected 
bilateral leg amputations with additional disability, i.e., 
coronary artery disease, status post coronary artery bypass 
graft, independently ratable at 60 percent disabling, , 
38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3). 

Additional SMC is available under the provisions of 
38 U.S.C.A. § 1114(o) if an individual establishes 
entitlement to two or more rates of SMC (no condition being 
considered twice) provided in 38 U.S.C.A. § 1114(l) through 
(n).  In other words, entitlement to this level of SMC would 
require, in this case, that the veteran is in need of regular 
aid and attendance on two separate bases. Entitlement can 
also be established through paraplegia with loss of anal and 
bladder sphincter control by reason of helplessness. See 38 
U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e). 

Application of 38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f) is 
warranted when the veteran's service-connected disabilities 
exceed the requirements for any of the SMC rates prescribed.  
In such cases, the VA may authorize the next higher rate or 
an intermediate rate.  In general, such higher or 
intermediate rates of SMC are applicable when the veteran has 
service-connected blindness; deafness; the loss of 3 
extremities; additional independent 100 percent ratings; an 
independent 50 percent rating in addition to the rates 
payable under 38 U.S.C.A. § 1114(l) through (n); or various 
combinations of disabilities.  
In particular, the various combinations of disabilities 
consist of the following:  anatomical loss or loss of use of 
one foot with anatomical loss or loss of use of one leg at a 
level, or with complications preventing natural knee action 
with prosthesis in place, shall entitle to the rate between 
38 U.S.C.A. § 1114(l) and (m).  Anatomical loss or loss of 
use of one foot with anatomical loss of one leg so near the 
hip as to prevent use of prosthetic appliance shall entitle 
to the rate under 38 U.S.C.A. § 1114(m).  Anatomical loss or 
loss of use of one foot with anatomical loss or loss of use 
of one arm at a level, or with complications, preventing 
natural elbow action with prosthesis in place, shall entitle 
to the rate between 38 U.S.C.A. § 1114(l) and (m).  
Anatomical loss or loss of use of one foot with anatomical 
loss or loss of use of one arm so near the shoulder as to 
prevent use of a prosthetic appliance shall entitle to the 
rate under 38 U.S.C.A. § 1114(m).  Anatomical loss or loss of 
use of one leg at a level, or with complications, preventing 
natural knee action with prosthesis in place with anatomical 
loss of one leg so near the hip as to prevent use of a 
prosthetic appliance, shall entitle to the rate between 38 
U.S.C.A. § 1114(m) and (n).  Anatomical loss or loss of use 
of one leg at a level, or with complications, preventing 
natural knee action with prosthesis in place with anatomical 
loss or loss of use of one hand, shall entitle to the rate 
between 38 U.S.C.A. § 1114 (l) and (m).  Anatomical loss or 
loss of use of one leg at a level, or with complications, 
preventing natural knee action with prosthesis in place with 
anatomical loss of one arm so near the shoulder as to prevent 
use of a prosthetic appliance, shall entitle to the rate 
between 38 U.S.C.A. § 1114 (m) and (n).  Anatomical loss of 
one leg so near the hip as to prevent use of a prosthetic 
appliance with anatomical loss or loss of use of one hand 
shall entitle to the rate under 38 U.S.C.A. § 1114(m).  
Anatomical loss of one leg so near the hip as to prevent use 
of a prosthetic appliance with anatomical loss or loss of use 
of one arm at a level, or with complications, preventing 
natural elbow action with prosthesis in place, shall entitle 
to the rate between 38 U.S.C.A. § 1114 (m) and (n).  
Anatomical loss or loss of use of one hand with anatomical 
loss or loss of use of one arm at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place, shall entitle to the rate between 38 
U.S.C.A. § 1114 (m) and (n).  Anatomical loss or loss of use 
of one hand with anatomical loss of one arm so near the 
shoulder as to prevent use of a prosthetic appliance shall 
entitle to the rate under 38 U.S.C.A. § 1114(n).  Anatomical 
loss or loss of use of one arm at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place with anatomical loss of one arm so near 
the shoulder as to prevent use of a prosthetic appliance, 
shall entitle to the rate between 38 U.S.C.A. § 1114 (n) and 
(o).  Blindness of one eye with 5/200 visual acuity or less 
and blindness of the other eye having only light perception 
will entitle to the rate between 38 U.S.C.A. § 1114 (l) and 
(m).  Blindness of one eye with 5/200 visual acuity or less 
and anatomical loss of, or blindness having no light 
perception in the other eye, will entitle to a rate equal to 
38 U.S.C.A. § 1114(m).  Blindness of one eye having only 
light perception and anatomical loss of, or blindness having 
no light perception in the other eye, will entitle to a rate 
between 38 U.S.C.A. § 1114 (m) and (n).  Blindness in both 
eyes with visual acuity of 5/200 or less, or blindness in 
both eyes rated under subparagraph (2) (i) or (ii) of this 
paragraph, when accompanied by service-connected total 
deafness in one ear, will afford entitlement to the next 
higher intermediate rate or if the veteran is already 
entitled to an intermediate rate, to the next higher 
statutory rate under 38 U.S.C.A. § 1114, but in no event 
higher than the rate for (o).  Blindness in both eyes having 
only light perception or less, or rated under subparagraph 
(2)(iii) of this paragraph, when accompanied by bilateral 
deafness (and the hearing impairment in either one or both 
ears is service-connected) rated at 10 or 20 percent 
disabling, will afford entitlement to the next higher 
intermediate rate, or if the veteran is already entitled to 
an intermediate rate, to the next higher statutory rate under 
38 U.S.C.A. § 1114, but in no event higher than the rate for 
(o).  Blindness in both eyes rated under 38 U.S.C.A. § 1114 
(l), (m) or (n), or rated under subparagraphs (2)(i), (ii) or 
(iii) of this paragraph, when accompanied by bilateral 
deafness rated at no less than 30 percent, and the hearing 
impairment in one or both ears is service-connected, will 
afford entitlement to the next higher statutory rate under 38 
U.S.C.A. § 1114, or if the veteran is already entitled to an 
intermediate rate, to the next higher intermediate rate, but 
in no event higher than the rate for (o).  Blindness in both 
eyes rated under 38 U.S.C.A. § 1114 (l), (m), or (n), or 
under the intermediate or next higher rate provisions of this 
subparagraph, when accompanied by:  Service-connected loss or 
loss of use of one hand, will afford entitlement to the next 
higher statutory rate under 38 U.S.C.A. § 1114 or, if the 
veteran is already entitled to an intermediate rate, to the 
next higher intermediate rate, but in no event higher than 
the rate for (o); or Service-connected loss or loss of use of 
one foot which by itself or in combination with another 
compensable disability would be ratable at 50 percent or 
more, will afford entitlement to the next higher statutory 
rate under 38 U.S.C.A. § 1114 or, if the veteran is already 
entitled to an intermediate rate, to the next higher 
intermediate rate, but in no event higher than the rate for 
(o); or Service-connected loss or loss of use of one foot 
which is ratable at less than 50 percent and which is the 
only compensable disability other than bilateral blindness, 
will afford entitlement to the next higher intermediate rate 
or, if the veteran is already entitled to an intermediate 
rate, to the next higher statutory rate under 38 U.S.C.A. 
§ 1114, but in no event higher than the rate for (o).

A veteran receiving the maximum rate under 38 U.S.C.A. 
§ 1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of 38 C.F.R. § 3.352(b). The 
regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) 
or (p), or was based on an independent factual determination.  
The amount of the additional allowance payable to a veteran 
in need of regular aid and attendance is specified in 38 
U.S.C.A. § 1114(r)(1). 

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of the 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  Evidence that the veteran is 
"bedridden" will be a proper basis for the determination that 
he is in need of regular aid and attendance.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
38 C.F.R. § 3.352(a).

The need for a higher level of care shall be considered to be 
a need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health-care professional.  
Personal health-care services include (but are not limited 
to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health care training or the regular 
supervision of a trained health-care professional to perform.  
A licensed health-care professional includes (but is not 
limited to) a doctor of medicine or osteopathy, a registered 
nurse, a licensed practical nurse, or a physical therapist 
licensed to practice by a State or political subdivision 
thereof.  The term "under the regular supervision of a 
licensed health-care professional" means that an unlicensed 
person performing personal health-care services is following 
a regimen of personal health-care services prescribed by a 
health-care professional, and that the health-care 
professional consults with the unlicensed person providing 
the health-care services at least once each month to monitor 
the prescribed regimen.  The consultation need not be in 
person; a telephone call will suffice.  38 C.F.R. § 3.352(b).

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  However, a person performing personal health-care 
services who is a relative or other member of the veteran's 
household is not exempted from the requirement that he or she 
be a licensed health-care professional or be providing such 
care under the regular supervision of a licensed health-care 
professional.  38 C.F.R. § 3.352(b)(4), (c).

The provisions of 38 C.F.R. § 3.352(b) are to be strictly 
construed.  The higher level aid-and-attendance allowance is 
to be granted only when the veteran's need is clearly 
established, and the amount of services required by the 
veteran on a daily basis is substantial.  38 C.F.R. 
§ 3.352(b)(5).

Evidence submitted in association with the veteran's claim 
consists of reports of VA examinations, performed in February 
and November 1999 and in April 2000; a report reflecting VA 
hospitalization from August to September 1999; a statement 
from the veteran's spouse, received in May 2000; and the 
transcript of the veteran's hearing held at the RO in July 
2000.  The VA examination reports included those which 
specifically considered the question of whether the veteran 
was in need of aid and attendance due to his multiple 
service-connected disabilities.  In April 2000 (VA Form 21-
2680), a VA examiner noted that the veteran had problems with 
bowel and bladder control; however, the preponderance of the 
medical evidence on file does not show the veteran to be 
incontinent in either area as a result of service-connected 
disability or nonservice-connected disability.  The examiner 
concluded that the veteran required the daily personal 
health-care services of a skilled provider without which he 
would require hospital, nursing home, or other institutional 
care; however, that evidence also shows that such care is 
necessitated by nonservice-connected disabilities, such as 
chronic obstructive pulmonary disease and Type 2 diabetes, as 
well as by the veteran's service-connected disabilities.  
Moreover, the preponderance of the evidence shows that the 
veteran is not helpless as a result of his considerable 
service-connected disabilities.  Indeed, he is able to leave 
the house, and during VA examinations in February and 
November 1999, it was noted that he was able to drive.  In 
fact, the evidence shows that in October 1999, shortly after 
his right above-the-knee amputation, the veteran purchased a 
vehicle on which adaptive equipment, including hand controls 
for the accelerator and brake, were installed.  Moreover, in 
November 1999, he renewed his driver's license (which is not 
scheduled to expire until August 2003).

As noted above, the veteran currently receives SMC under the 
loss of use of a creative organ under 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a); the anatomical loss of use of one 
foot with anatomical loss of use of one leg at a level, or 
with complications, preventing natural knee action with a 
prosthesis in place, 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(1)(i); and due to the veteran's service-connected 
bilateral leg amputations with additional disability, i.e., 
coronary artery disease, status post coronary artery bypass 
graft, independently ratable at 60 percent disabling, 
38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3).  However, 
under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(1)(i), 
the veteran receives SMC at the rate intermediate between 
Subsection (l) and Subsection (m).  Under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(3), he receives SMC at a 
rate equal to that under Subsection (m).  In this case, 
however, he seeks additional aid and attendance under 
38 U.S.C.A. § 1114(r) and 38 C.F.R. § 3.350(h).  It has not 
been established, however, that the veteran is entitled to 
receive maximum compensation under Subsection (p), nor has it 
been established that he is entitled to receive SMC under 
38 U.S.C.A. § 1114(o), let alone the maximum compensation 
available under that subsection.  In this regard, it should 
noted that he does not demonstrate any of the combinations 
for maximum compensation under those subsections, nor is 
there any competent medical evidence that he is bedridden.  
Moreover, he has not established entitlement to compensation 
at the intermediate rate between 38 U.S.C.A. § 1114(n) and 
(o) plus SMC under 38 U.S.C.A. § 1114(k).  Absent any of the 
requisite combinations of service-connected disabilities or 
evidence that the veteran is helpless, bedridden, or 
incontinent as the result of service-connected disability, 
additional aid and attendance benefits under 38 U.S.C.A. 
§ 1114(r) are not warranted.  Accordingly, the appeal is 
denied.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
That law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA, Pub. L. 
No. 106-475,114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103(A)).  That change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, Section 7, Subpart (a), 114 Stat. 2096, 
2099-2100 (2000).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim under the VCAA.  By virtue of information sent to the 
veteran, including the statement of the case and supplemental 
statement of the case, the veteran and his representative 
were notified of evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran; and in fact, it 
appears that all evidence so identified has been obtained and 
associated with the claims folder.  As noted above, such 
evidence includes a report from a VA physician, dated in 
September 1998; a VA medical record, dated in October 1998; 
VA medical records reflecting hospital treatment from August 
to September 1999; a statement from the veteran's spouse, 
received in May 2000; and the transcript of the veteran's 
hearing held at the RO in July 2000.  Multiple VA 
examinations were conducted, including those performed in 
February 1999, November 1999, and April 2000, in which the 
examiner was to determine, specifically, whether the veteran 
was in need of the aid and attendance of another person.  
Indeed, the veteran has not identified any outstanding 
evidence which could be used to support the issue on appeal, 
nor has he contended that the VA examinations were inadequate 
for rating purposes.  Accordingly, the Board is of the 
opinion that the VA has met its duty to assist the veteran in 
the development of this appeal and that there is no need for 
further development at this time.



ORDER

Entitlement to additional SMC on the basis of the need for 
aid and attendance of another person is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

